Name: Council Regulation (EC) No 1401/98 of 22 June 1998 amending Regulation (EC) No 1808/95 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas, and amending Regulation (EC) No 764/96
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  fisheries;  agricultural activity;  international trade
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 188/12. 7. 98 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1401/98 of 22 June 1998 amending Regulation (EC) No 1808/95 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas, and amending Regulation (EC) No 764/96 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Having regard to Council Regulation (EC) No 1808/95 of 24 July 1995 opening and providing for the administra- tion of Community tariff quotas bound in GATT and certain other Community tariff quotas for certain agricul- tural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas (1), (1) Whereas the Agreement with Canada on newsprint (Order No 09.0015) in the form of an exchange of letters provides for a mandatory 5 % increase in the quota reserved for imports from Canada in the event of its being exhausted before the end of a given year; whereas the adoption of a regulation considerably delays importers access to the increased tariff quota; whereas to ensure greater efficiency and continuity in the administration of quotas, provision should be made for an automatic increase as soon as the quota of 600 000 tonnes is exhausted; (2) Whereas the term handmade products needs to be defined in order to ensure that Regulation (EC) No 1808/95 operates smoothly; (3) Whereas in recent years textile products have taken up the bulk of the tariff quota for handmade products; whereas part of the preferential advantage should be secured to other products by replacing the single tariff quota with two new ones, one for textile products and the other for other products; (4) Whereas Annex IV to Regulation (EC) No 1808/95 should therefore be amended to ensure a better distri- bution of the tariff quotas by including new products and increasing the volume of the tariff quota for products other than textiles in accordance with Annex I to this Regulation; (5) Whereas a new system is required for updating the government authorities authorized to issue certificates of authenticity; whereas the second column com- petent authority in Annex IV(d) and Annex IV(f) to Regulation (EC) No 1808/95 should therefore be deleted; (6) Whereas proper application of the arrangements to both handmade products and fabrics, pile and chenille woven on handlooms requires that provision be made for the possibility of temporarily withdrawing entitle- ment, in whole or in part, to tariff quotas in the event of irregularities or lack of administrative cooperation, and that procedures for administrative cooperation be set up to check on the issuing of certificates of authenticity; (7) Whereas the Community must apply the tariff quotas correctly in accordance with its international obliga- tions; whereas the description and tariff classification of the tariff quota opposite Order No 09.0046 should be amended; (1) OJ L 176, 27. 7. 1995, p. 1. Regulation as last amended by Commission Regulation (EC) No 1340/97 (OJ L 184, 12. 7. 1997, p. 10). ¬ ¬EN Official Journal of the European CommunitiesL 188/2 2. 7. 98 (8) Whereas the volume laid down for the tariff quota for non-textile products opposite Order No 09.0104 consists in an increase in the volume of the current tariff quota; whereas, until the end of 1998, provision should be made for the possibility for these non- textile products to benefit from the tariff quota; (9) Whereas, in view of the specific nature of trade in jute and coconut, the relevant arrangements should be extended until 31 December 1999; whereas Regula- tion (EC) No 764/96 (1) should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1808/95 is amended as follows: 1. in Article 2(2), the second subparagraph shall be replaced by the following: Where the bound quota of 600 000 tonnes from Canada has been exhausted and no autonomous quota of more than 30 000 tonnes has been opened for the remainder of the calendar year, the bound quota shall be increased by the Commission by an additional 5 %. The Commission shall publish the increase in the quota in the Official Journal, C series.; 2. Article 4 shall be replaced by the following: Article 4 1. The customs duties for the products referred to in Annex IV, Part A shall be suspended within the limits of the tariff quotas laid down in Part A. 2. Access to these quotas shall, however, be restricted to products accompanied by a certificate of authenticity recognized by the relevant authorities in the Community conforming to one of the models in Annex IV(c) certifying that the goods in question have been handmade. The certificate must be issued in accordance with the procedures for administrative cooperation specified in Article 5a. The Commission shall publish in the Official Journal, C series, the names of the authorities in the countries of manufac- ture able to issue such certificates of authenticity. 3. For the purposes of applying this Regulation to products listed in Annex IV, A, handmade products shall mean: (a) cottage industry products made entirely by hand; (b) cottage industry products which have the character of products made by hand; (c) garments or other textile products obtained manu- ally from fabrics woven on looms operated solely by hand or foot and essentially sewn by hand or sewn by sewing-machines operated solely by hand or foot.; 3. Article 5(3)(a) shall be replaced by the following: (a) accompanied by a certificate of authenticity recog- nized by the relevant Community authorities and conforming to one of the models in Annex IV(e), stamped by one of the authorities notified by the beneficiary countries to the Commission; 4. in Article 5, the following paragraph shall be added: 5. The certificate of authenticity referred to in para- graph 3 must be issued in accordance with the pro- cedures for administrative cooperation specified in Article 5a.; 5. the following Articles shall be inserted: Article 5a 1. Entitlement to the tariff quotas provided for in Articles 4 and 5 may at any time be temporarily with- drawn, in whole or in part, in the event of irregularities or of a lack of the administrative cooperation required for the checking of certificates of authenticity. 2. The decision to withdraw temporarily, in whole or in part, entitlement to the tariff quotas referred to in paragraph 1 shall be adopted in accordance with the procedure laid down in Article 10(2), following appro- priate prior consultations undertaken by the Commis- sion with the beneficiary country in question. 3. (a) Should the procedure be applied to withdraw temporarily, in whole or in part, entitlement to the tariff quotas, the Commission shall publish a notice in the Official Journal of the Euro- pean Communities, C series, indicating that there are well-founded doubts about the entitle- ment to application of this Regulation and listing the goods, producers and exporters concerned; (b) a customs debt shall be deemed not to have arisen up to the amount of the reduction granted in accordance with this Regulation insofar as it did not arise after publication of the notice in accordance with subparagraph (a) and does not concern goods, producers and ex- porters expressly mentioned in the notice and insofar as the conditions do not exist for justi-(1) OJ L 104, 27. 4. 1996, p. 1. ¬ ¬EN Official Journal of the European Communities L 188/32. 7. 98 fying application of the second sentence of Article 221(3) of Regulation (EEC) No 2913/92 (*). (*) OJ L 302, 19. 10. 1992, p. 1. Regulation as last amended by Regulation (EC) No 82/97 (OJ L 17, 21. 1. 1997, p. 1). Article 5b 1. The beneficiary countries shall inform the Commission of the names and addresses of the customs authorities or, failing that, of any other governmental authorities situated in their territory which are empowered to issue certificates of authen- ticity, together with specimens of stamps used by those authorities, and the names and addresses of the rel- evant governmental authorities responsible for the control of the said certificates. The stamps shall be valid from the date the Commission receives the speci- mens. The Commission shall forward this information to the customs authorities of the Member States. When such information is updating a previous communica- tion, the Commission shall indicate the date when the new stamps become valid according to the instructions given by the competent authorities of the beneficiary countries. This information is confidential; however, when goods are presented for free circulation, the customs authorities in question may allow the importer or his duly authorised representative to consult the specimen impressions of stamps mentioned in this paragraph. 2. The Commission shall publish in the Official Journal of the European Communities, C series, the date on which the new beneficiary countries met the obligations referred to in paragraph 1. 3. Subsequent verification of certificates of authen- ticity shall be carried out at random or whenever the customs authorities in the Community have reasonable doubt as to the authenticity of the document or as to the accuracy of the information regarding the products in question. 4. For the purposes of applying paragraph 1, the customs authorities in the Community shall return a copy of the certificate of authenticity to the competent governmental authority in the exporting beneficiary country, giving, where appropriate, the reasons of form or substance for an inquiry. The invoice or a copy thereof, as well as all other relevant documents, shall be attached to the copy of the certificate of authen- ticity. The customs authorities shall also forward any in- formation that has been obtained suggesting that the particulars given on the certificate of authenticity are inaccurate. If the said authorities decide to suspend the granting of the tariff quotas pending the results of the verification, they shall offer to release the products to the importer subject to any precautions judged necessary. 5. When an application for subsequent verification has been made in accordance with paragraph 1, such verification shall be carried out and its results com- municated to the customs authorities in the Commun- ity within a maximum of six months. The results shall be such as to establish whether the certificate of authenticity in question applies to the products actu- ally exported and whether these products were in fact eligible to benefit from the tariff quota. 6. If, in cases of reasonable doubt, there is no reply within the six months specified in paragraph 5 or if the reply does not contain sufficient information to determine the authenticity of the document in ques- tion or the accuracy of the information relating to the products concerned, a second communication shall be sent to the competent authorities. If after the second communication the results of the verification are not communicated to the requesting authorities within four months, or if these results do not allow the authenticity of the document in question to be deter- mined, the requesting authorities shall, save in excep- tional circumstances, refuse entitlement to the tariff measures. 7. Where the verification procedure or any other available information appears to indicate that the provisions of this Article are being contravened, the exporting beneficiary country shall, on its own initi- ative or at the request of the Community, carry out appropriate inquiries or arrange for such enquiries to be carried out with due urgency to identify and prevent such contraventions. For this purpose the Community may participate in the inquiries. 8. For the purpose of subsequent verification of certificates of authenticity, copies of the certificates as well as any export documents referring to them shall be kept for at least three years by the competent governmental authority of the exporting beneficiary country.; 6. Annex IV shall be replaced by Annex I to this Regula- tion; 7. in Annex I, the tariff quota opposite Order No 09.0046 shall be replaced by the tariff quota in Annex II to this Regulation; 8. in Annex IV(d) and (f), the second column headed competent authority shall be deleted; ¬ ¬EN Official Journal of the European CommunitiesL 188/4 2. 7. 98 9. in Annex V, in the fifth column entitled quota period, the date of 31 December 1998 shall be replaced by 31 December 1999. Article 2 If the tariff quota opposite Order No 09.0105 is exhausted during 1998, the tariff quota set out in Annex I to this Regulation opposite Order No 09.0104 shall be opened for the remainder of that year. Article 3 The second subparagraph of Article 2 of Council Regula- tion (EC) No 764/96 shall be replaced by the following: It shall apply with effect from 1 July 1995. Article 4 This Regulation shall enter into force on the day fol- lowing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1999, except for Article 1(7) and Article 2, which shall apply with effect from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 June 1998. For the Council The President J. BATTLE ¬ ¬EN Official Journal of the European Communities L 188/52. 7. 98 ANNEX I ANNEX IV PART A LIST OF COMMUNITY TARIFF QUOTAS FOR CERTAIN HANDMADE PRODUCTS Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the quotas being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current Regulation. Where ex CN codes are indicated, the quota is to be determined by application of the CN code and corresponding description taken together. Order No CN Code (*) Description of goods Quota period Quota volume (in ecu) Rate of duty (%) 09.0104 ex 4201 00 00 Saddlery and harness for any animal (including traces, leads, knee pads, muzzles, saddle cloths, saddle bags, dog coats and the like), of any material:  Riding saddles, of leather 1 January to 31 December 1 200 000 0 4202 11 10 Executive-cases, briefcases, school satchels and similar containers 4202 11 90 Other 4202 12 91 Executive-cases, briefcases, school satchels and similar containers 4202 12 99 Other 4202 19 90 Of other materials 4202 21 00 With outer surface of leather, of composition leather or of patent leather 4202 22 90 Of textile materials 4202 31 00 With outer surface of leather, of composition leather or of patent leather 4202 32 90 Of textile materials 4202 39 00 Other 4202 91 10 Travelling-bags, toilet bags, rucksacks and sports bags 4202 91 80 Other 4202 92 91 Travelling-bags, toilet bags, rucksacks and sports bags 4202 92 98 Other ex 4202 99 00 Other:  Musical instrument cases 4203 30 00 Belts and bandoliers 4203 40 00 Other clothing accessories 4419 00 90 Of other wood 4420 10 11 Of tropical wood 4420 10 19 Of other wood 4420 90 91 Of tropical wood 4420 90 99 Of other wood 4602 10 91 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials 4602 10 99 Other ¬ ¬EN Official Journal of the European CommunitiesL 188/6 2. 7. 98 Order No CN Code (*) Description of goods Quota period Quota volume (in ecu) Rate of duty (%) 09.0104 (contd.) 4818 20 10 Handkerchiefs and cleansing or facial tissues 4818 20 91 In rolls 4818 20 99 Other 4818 30 00 Tablecloths and serviettes 4818 50 00 Articles of apparel and clothing accessories 4818 90 10 Articles of a kind used for surgical, medical or hygienic purposes, not put up for retail sale 4818 90 90 Other 4819 30 00 Sacks and bags, having a base of a width of 40 cm or more 4823 60 10 Trays, dishes and plates 4823 60 90 Other 4823 70 90 Other 4823 90 90 Other 6403 30 00 Footwear made on a base or platform of wood, not having an inner sole or a protective metal toecap and with leather uppers 6406 10 11 Uppers 6406 10 19 Parts of uppers 6406 10 90 Of other materials 6406 20 10 Of rubber 6406 20 90 Of plastics 6406 91 00 Of wood 6406 99 30 Assemblies of uppers affixed to inner soles or to other sole components, but without outer soles 6406 99 50 Removable insoles and other removable acces- sories 6406 99 60 Outer soles of leather or composition leather 6406 99 80 Other ex 6505 90 10 Berets, bonnets, skull-caps, fezzes, tarbooshes and the like:  Woollen berets 6602 00 00 Walking-sticks, seat-sticks, whips, riding-crops and the like ex 6802 91 90 Other:  Carved ex 6802 92 90 Other:  Carved ex 6802 93 90 Other:  Carved ex 6802 99 90 Other:  Carved 6912 00 10 Of common pottery 6913 10 00 to 6913 90 99 Statuettes and other ornamental ceramic articles 6914 90 10 Of common pottery 7013 21 11 Cut or otherwise decorated 7013 21 19 Other 7013 29 51 Cut or otherwise decorated 7013 29 59 Other ¬ ¬EN Official Journal of the European Communities L 188/72. 7. 98 Order No CN Code (*) Description of goods Quota period Quota volume (in ecu) Rate of duty (%) 09.0104 (contd) 7013 31 10 Gathered by hand 7013 39 91 Gathered by hand 7013 91 10 Gathered by hand ex 7013 99 00 Other:  Gathered by hand 7018 10 19 Other 7018 10 30 Imitation pearls 7117 19 91 Gilt, silvered or platinum plated 7117 19 99 Other 7418 11 00 to 7418 20 00 Table, kitchen, toilet or other household articles and parts thereof, of copper, pot scourers and scouring or polishing pads, gloves and the like, of copper, sanitary ware and parts thereof, of copper 7419 10 00 to 7419 99 00 Other articles of copper 7616 99 90 Other ex 8308 90 00 Other, including parts:  Beads and spangles, of base metal 9113 90 10 Of leather or of composition leather ex 9113 90 90 Other:  Of fabric 9403 10 10 to 9403 90 90 Other furniture and parts thereof 9405 10 91 Of a kind used for filament lamps 9405 10 99 Other 9405 20 99 Other 9405 40 99 Other 9405 50 00 Non-electrical lamps and lighting fittings 9405 60 99 Of other materials 9405 99 90 Other ex 9502 10 10 Of plastics:  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9502 10 90 Of other materials:  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin 9503 30 10 Of wood 9503 49 10 Of wood ex 9503 50 00 Toy musical instruments and apparatus:  Of wood 9503 60 10 Of wood ex 9503 90 10 Toy weapons:  Of wood ex 9503 90 99 Of other materials:  Of wood 9601 10 00 Worked ivory and articles of ivory ¬ ¬EN Official Journal of the European CommunitiesL 188/8 2. 7. 98 Order No CN Code (*) Description of goods Quota period Quota volume (in ecu) Rate of duty (%) 09.0104 (contd) 9602 00 00 Worked vegetable or mineral carving material and articles of these materials; moulded or carved articles of wax, of stearin, of natural gums or natural resins or of modelling pastes, and other moulded or carved articles, not else- where specified or included; worked, un- hardened gelatin (except gelatin of heading No 3503) and articles of unhardened gelatin 09.0106 ex 5208 51 00 to ex 5208 59 00 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2:  Hand-dyed or hand-printed by the batik  method 1 January to 31 December 11 067 000 0 ex 5209 51 00 to ex 5209 59 00 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2:  Hand-dyed or hand-printed by the batik  method ex 5212 15 10 ex 5212 15 90 ex 5212 25 10 ex 5212 25 90 Other woven fabrics of cotton:  Hand-dyed or hand-printed by the batik  method ex 5608 90 00 Other:  Hammocks, of cotton 5701 10 10 Containing a total of more than 10 % by weight of silk or of waste silk other than noil 5701 90 10 Of silk, of waste silk other than noil, of synthetic fibres, of yarn falling within heading No 5605 or of textile materials containing metal threads 5701 90 90 Of other textile materials 5704 90 00 Other 5705 00 10 Of wool or fine animal hair 5705 00 39 Other 5705 00 90 Of other textile materials 5810 10 10 to 5810 99 90 Embroidery in the piece, in strips or in motifs ex 6101 10 10 Overcoats, car-coats, capes, cloaks and similar articles:  Ponchos of fine animal hair ex 6102 10 10 Overcoats, car-coats, capes, cloaks and similar articles:  Ponchos of fine animal hair ex 6110 10 35 Of Kashmir goats:  Jerseys, pullovers and slipovers ex 6110 10 38 Other:  Jerseys, pullovers and slipovers ex 6110 10 95 Of Kashmir goats:  Jerseys, pullovers and slipovers ex 6110 10 98 Other:  Jerseys, pullovers and slipovers ¬ ¬EN Official Journal of the European Communities L 188/92. 7. 98 Order No CN Code (*) Description of goods Quota period Quota volume (in ecu) Rate of duty (%) 09.0106 (contd) ex 6201 11 00 Of wool or fine animal hair:  Ponchos ex 6201 92 00 Of cotton:  (1) ex 6201 99 00 Of other textile materials:  (1) ex 6202 11 00 Of wool or fine animal hair:  Ponchos and capes of wool  Ponchos of fine animal hair ex 6202 92 00 Of cotton:  (1) ex 6202 99 00 Of other textile materials:  (1) ex 6204 12 00 Of cotton:  (1) ex 6204 22 80 Other:  (1) ex 6204 29 90 Other:  (1) ex 6204 32 90 Other:  (1) ex 6204 39 90 Other:  (1) ex 6204 42 00 Of cotton:  (1) ex 6204 44 00 Of artificial fibres:  (1) ex 6204 49 90 Other:  (1) ex 6204 51 00 Of wool or fine animal hair:  Skirts and divided skirts, of wool ex 6204 52 00 Of cotton:  (1) ex 6204 53 00 Of synthetic fibres:  (1) ex 6204 59 10 Of artificial fibres:  (1) ex 6204 59 90 Other:  (1) ex 6204 62 31 Of denim:  (1) ex 6204 62 33 Of cut corduroy:  (1) ex 6204 62 39 Other:  (1) ex 6204 62 59 Other:  (1) ex 6204 62 90 Other:  (1) ¬ ¬EN Official Journal of the European CommunitiesL 188/10 2. 7. 98 Order No CN Code (*) Description of goods Quota period Quota volume (in ecu) Rate of duty (%) 09.0106 (contd) ex 6204 63 18 Other:  (1) ex 6204 63 39 Other:  (1) ex 6204 63 90 Other:  (1) ex 6204 69 18 Other:  (1) ex 6204 69 39 Other:  (1) ex 6204 69 50 Other:  (1) ex 6204 69 90 Other:  (1) ex 6205 20 00 Of cotton:  (1) ex 6205 90 10 Of flax or ramie:  (1) ex 6206 30 00 Of cotton:  (1) ex 6206 90 10 Of flax or ramie:  (1) ex 6207 91 90 Other:  (1) ex 6207 99 00 Of other textile materials:  (1) ex 6208 91 19 Other:  (1) ex 6208 99 00 Of other textile materials:  (1) 6213 20 00 Of cotton 6214 10 00 to 6214 90 90 Shawls, scarves, mufflers, mantillas, veils and the like 6215 10 00 to 6215 90 00 Ties, bowties and cravats 6217 10 00 Accessories 6301 20 91 Wholly of wool or of fine animal hair 6301 20 99 Other 6301 30 90 Other 6301 40 90 Other 6301 90 90 Other ex 6302 21 00 Of cotton:  (1) ex 6302 51 10 Mixed with flax:  (1) ex 6302 51 90 Other:  (1) ex 6302 91 10 Mixed with flax:  (1) ¬ ¬EN Official Journal of the European Communities L 188/112. 7. 98 Order No CN Code (*) Description of goods Quota period Quota volume (in ecu) Rate of duty (%) 09.0106 (contd) ex 6302 91 90 Other:  (1) ex 6303 91 00 Of cotton:  (1) ex 6303 99 90 Other:  Double curtains of wool ex 6304 19 10 Of cotton:  (1) ex 6304 92 00 Not knitted or crocheted, of cotton:  (1) ex 6306 91 00 Of cotton:  Hammocks 6307 10 90 Other 6307 90 99 Other (*) See Taric codes on pp. 12 to 14 of this Official Journal. (1) Articles of cotton fabric hand-dyed or hand-printed by the batik  method. ¬ ¬EN Official Journal of the European CommunitiesL 188/12 2. 7. 98 NuÃ mero de orden LÃ ¸benummer Laufende Nummer Ã  Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸ µ Ã Ã ¿r Order No NumÃ ©ro dordre Numero dordine Volgnummer NuÃ mero de ordem JÃ ¤rjestysnumero LÃ ¶pnummer CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nr CÃ ³digo Taric Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Taric Taric code Code Taric Codice Taric Taric-code CÃ ³digo Taric Taric-koodi Taric-nr 09.0104 4201 00 00 * 10 4202 11 10 * 10 4202 11 90 * 10 4202 12 91 * 10 4202 12 99 * 10 4202 19 90 * 10 4202 21 00 * 10 4202 22 90 * 10 4202 31 00 * 10 4202 32 90 * 10 4202 39 00 * 10 4202 91 10 * 10 4202 91 80 * 10 4202 92 91 * 10 4202 92 98 * 10 4202 99 00 * 10 4203 30 00 * 10 4203 40 00 * 10 4419 00 90 * 10 4420 10 11 * 10 4420 10 19 * 10 4420 90 91 * 10 4420 90 99 * 10 4602 10 91 * 10 4602 10 99 * 10 4818 20 10 * 10 4818 20 91 * 10 4818 20 99 * 10 4818 30 00 * 10 4818 50 00 * 10 4818 90 10 * 10 4818 90 90 * 10 4819 30 00 * 10 4823 60 10 * 10 4823 60 90 * 10 4823 70 90 * 10 4823 90 90 * 20 6403 30 00 * 20 6406 10 11 * 10 6406 10 19 * 10 6406 10 90 * 10 6406 20 10 * 10 6406 20 90 * 10 6406 91 00 * 10 6406 99 30 * 10 6406 99 50 * 10 6406 99 60 * 10 6406 99 80 * 10 6505 90 10 * 10 NuÃ mero de orden LÃ ¸benummer Laufende Nummer Ã  Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸ µ Ã Ã ¿r Order No NumÃ ©ro dordre Numero dordine Volgnummer NuÃ mero de ordem JÃ ¤rjestysnumero LÃ ¶pnummer CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nr CÃ ³digo Taric Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Taric Taric code Code Taric Codice Taric Taric-code CÃ ³digo Taric Taric-koodi Taric-nr 6602 00 00 * 10 6802 91 90 * 10 6802 92 90 * 10 6802 93 90 * 10 6802 99 90 * 10 6912 00 10 * 10 6913 10 00 * 10 6913 90 10 * 10 6913 90 91 * 10 6913 90 93 * 10 6913 90 99 * 10 6914 90 10 * 10 7013 21 11 7013 21 19 7013 29 51 7013 29 59 7013 31 10 7013 39 91 7013 91 10 7013 99 00 * 10 7018 10 19 * 10 7018 10 30 * 10 7117 19 91 * 10 7117 19 99 * 10 7418 11 00 * 10 7418 19 00 * 10 7418 20 00 * 10 7419 10 00 * 10 7419 91 00 * 10 7419 99 00 * 10 7616 99 90 * 05 8308 90 00 * 10 9113 90 10 * 10 9113 90 90 * 11 9403 30 11 * 10 9403 30 19 * 10 9403 30 91 * 10 9403 30 99 * 10 9403 40 10 * 10 9403 40 90 * 10 9403 50 00 * 10 9403 60 10 * 10 9403 60 30 * 10 9403 60 90 * 10 9403 80 00 * 10 9403 90 30 * 10 9403 90 90 * 10 ¬ ¬EN Official Journal of the European Communities L 188/132. 7. 98 NuÃ mero de orden LÃ ¸benummer Laufende Nummer Ã  Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸ µ Ã Ã ¿r Order No NumÃ ©ro dordre Numero dordine Volgnummer NuÃ mero de ordem JÃ ¤rjestysnumero LÃ ¶pnummer CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nr CÃ ³digo Taric Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Taric Taric code Code Taric Codice Taric Taric-code CÃ ³digo Taric Taric-koodi Taric-nr 9405 10 91 * 10 9405 10 99 * 10 9405 20 99 * 10 9405 40 99 * 10 9405 50 00 * 10 9405 60 99 * 10 9405 99 90 * 10 9502 10 10 * 10 9502 10 90 * 10 9503 30 10 * 10 9503 49 10 * 11 * 19 9503 50 00 * 11 9503 60 10 * 10 9503 90 10 * 11 * 19 9503 90 99 * 11 * 19 9601 10 00 * 10 9602 00 00 * 10 09.0106 5208 51 00 * 11 * 91 5208 52 10 * 11 * 91 5208 52 90 * 11 * 91 5208 53 00 * 11 * 91 5208 59 00 * 11 * 91 5209 51 00 * 11 * 91 5209 52 00 * 11 * 91 5209 59 00 * 11 * 91 5212 15 10 * 11 * 91 5212 15 90 * 11 * 91 5212 25 10 * 11 * 91 5212 25 90 * 11 * 91 5608 90 00 * 10 5701 10 10 * 10 5701 90 10 * 10 5701 90 90 * 10 5704 90 00 * 10 NuÃ mero de orden LÃ ¸benummer Laufende Nummer Ã  Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸ µ Ã Ã ¿r Order No NumÃ ©ro dordre Numero dordine Volgnummer NuÃ mero de ordem JÃ ¤rjestysnumero LÃ ¶pnummer CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nr CÃ ³digo Taric Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Taric Taric code Code Taric Codice Taric Taric-code CÃ ³digo Taric Taric-koodi Taric-nr 5705 00 10 * 10 5705 00 39 * 10 5705 00 90 * 11 * 31 * 91 5810 10 10 * 10 5810 10 90 * 10 5810 91 10 * 10 5810 91 90 * 10 5810 92 10 * 10 5810 92 90 * 10 5810 99 10 * 10 5810 99 90 * 10 6101 10 10 * 10 6102 10 10 * 10 6110 10 35 * 10 6110 10 38 * 10 6110 10 95 * 10 6110 10 98 * 10 6201 11 00 * 10 6201 92 00 * 10 6201 99 00 * 10 6202 11 00 * 10 * 20 6202 92 00 * 10 6202 99 00 * 10 6204 12 00 * 10 6204 22 80 * 10 6204 29 90 * 10 6204 32 90 * 10 6204 39 90 * 10 6204 42 00 * 10 6204 44 00 * 10 6204 49 90 * 10 6204 51 00 * 10 6204 52 00 * 10 6204 53 00 * 10 6204 59 10 * 10 6204 59 90 * 10 6204 62 31 * 10 6204 62 33 * 10 6204 62 39 * 10 6204 62 59 * 10 6204 62 90 * 10 6204 63 18 * 10 6204 63 39 * 10 6204 63 90 * 10 6204 69 18 * 10 6204 69 39 * 10 6204 69 50 * 10 6204 69 90 * 10 6205 20 00 * 10 6205 90 10 * 10 ¬ ¬EN Official Journal of the European CommunitiesL 188/14 2. 7. 98 NuÃ mero de orden LÃ ¸benummer Laufende Nummer Ã  Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸ µ Ã Ã ¿r Order No NumÃ ©ro dordre Numero dordine Volgnummer NuÃ mero de ordem JÃ ¤rjestysnumero LÃ ¶pnummer CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nr CÃ ³digo Taric Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Taric Taric code Code Taric Codice Taric Taric-code CÃ ³digo Taric Taric-koodi Taric-nr 6206 30 00 * 10 6206 90 10 * 10 6207 91 90 * 10 6207 99 00 * 91 6208 91 19 * 10 6208 99 00 * 91 6213 20 00 * 10 6214 10 00 * 10 6214 20 00 * 10 6214 30 00 * 10 6214 40 00 * 10 6214 90 10 * 10 6214 90 90 * 11 * 19 6215 10 00 * 10 6215 20 00 * 10 6215 90 00 * 10 6217 10 00 * 10 NuÃ mero de orden LÃ ¸benummer Laufende Nummer Ã  Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸ µ Ã Ã ¿r Order No NumÃ ©ro dordre Numero dordine Volgnummer NuÃ mero de ordem JÃ ¤rjestysnumero LÃ ¶pnummer CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nr CÃ ³digo Taric Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Taric Taric code Code Taric Codice Taric Taric-code CÃ ³digo Taric Taric-koodi Taric-nr 6301 20 91 * 10 6301 20 99 * 10 6301 30 90 * 10 6301 40 90 * 91 6301 90 90 * 21 * 29 6302 21 00 * 21 * 81 6302 51 10 * 10 6302 51 90 * 10 6302 91 10 * 10 6302 91 90 * 10 6303 91 00 * 91 6303 99 90 * 31 6304 19 10 * 10 6304 92 00 * 10 6306 91 00 * 10 6307 10 90 * 10 6307 90 99 * 91 ¬ ¬EN Official Journal of the European Communities L 188/152. 7. 98 PART B LIST OF COMMUNITY TARIFF QUOTAS FOR CERTAIN FABRICS, WOVEN PILE FABRICS AND CHENILLE FABRICS, WOVEN ON HANDLOOMS Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the quotas being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current Regulation. Where ex CN codes are indicated, the quota is to be determined by application of the CN code and corresponding description taken together. Order No CN code (*) Description of goods Quota period Quota volume (in ecu) Rate of duty (%) 09.0101 5007 10 00 to 5007 90 90 Woven fabrics of silk or silk waste: 1 January to 31 December 2 432 000 0 5803 90 10 Of silk or of silk waste: 09.0103 5208 51 00 to 5208 59 00 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2 1 January to 31 December 2 172 000 0 5209 51 00 to 5209 59 00 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2 5210 11 10 to 5210 59 00 Woven fabrics of cotton, containing 85 % or more by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2 5211 11 00 to 5211 59 00 Woven fabrics of cotton, containing 85 % or more by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than 200 g/m2 5212 11 10 to 5212 25 90 Other woven fabrics of cotton 5801 21 00 to 5801 26 00 Woven pile fabrics and chenille fabrics, other than fabrics of heading No 5806 5803 10 00 Of cotton (*) See Taric codes on p. 16 of this Official Journal. ¬ ¬EN Official Journal of the European CommunitiesL 188/16 2. 7. 98 NuÃ mero de orden LÃ ¸benummer Laufende Nummer Ã  Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸ µ Ã Ã ¿r Order No NumÃ ©ro dordre Numero dordine Volgnummer NuÃ mero de ordem JÃ ¤rjestysnumero LÃ ¶pnummer CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nr CÃ ³digo Taric Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Taric Taric code Code Taric Codice Taric Taric-code CÃ ³digo Taric Taric-koodi Taric-nr 09.0101 5007 10 00 * 10 5007 20 11 * 10 5007 20 19 * 10 5007 20 21 * 10 5007 20 31 * 10 5007 20 39 * 10 5007 20 41 * 10 5007 20 51 * 10 5007 20 59 * 10 5007 20 61 * 10 5007 20 69 * 10 5007 20 71 * 10 5007 90 10 * 10 5007 90 30 * 10 5007 90 50 * 10 5007 90 90 * 10 5803 90 10 * 10 09.0103 5208 51 00 * 11 * 19 5208 52 10 * 11 * 19 5208 52 90 * 11 * 19 5208 53 00 * 11 * 19 5208 59 00 * 11 * 19 5209 51 00 * 11 * 19 5209 52 00 * 11 * 19 5209 59 00 * 11 * 19 5210 11 10 * 10 5210 11 90 * 10 5210 12 00 * 10 5210 19 00 * 10 5210 21 10 * 10 5210 21 90 * 10 5210 22 00 * 10 5210 29 00 * 10 5210 31 10 * 10 5210 31 90 * 10 5210 32 00 * 10 5210 39 00 * 10 5210 41 00 * 10 5210 42 00 * 10 5210 49 00 * 10 5210 51 00 * 10 5210 52 00 * 10 5210 59 00 * 10 NuÃ mero de orden LÃ ¸benummer Laufende Nummer Ã  Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸ µ Ã Ã ¿r Order No NumÃ ©ro dordre Numero dordine Volgnummer NuÃ mero de ordem JÃ ¤rjestysnumero LÃ ¶pnummer CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nr CÃ ³digo Taric Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã º Ã Ã ¿r Taric Taric code Code Taric Codice Taric Taric-code CÃ ³digo Taric Taric-koodi Taric-nr 5211 11 00 * 10 5211 12 00 * 10 5211 19 00 * 10 5211 21 00 * 10 5211 22 00 * 10 5211 29 00 * 10 5211 31 00 * 10 5211 32 00 * 10 5211 39 00 * 10 5211 41 00 * 10 5211 42 00 * 10 5211 43 00 * 10 5211 49 10 * 10 5211 49 90 * 10 5211 51 00 * 10 5211 52 00 * 10 5211 59 00 * 10 5212 11 10 * 10 5212 11 90 * 10 5212 12 10 * 10 5212 12 90 * 10 5212 13 10 * 10 5212 13 90 * 10 5212 14 10 * 10 5212 14 90 * 10 5212 15 10 * 11 * 19 5212 15 90 * 11 * 19 5212 21 10 * 10 5212 21 90 * 10 5212 22 10 * 10 5212 22 90 * 10 5212 23 10 * 10 5212 23 90 * 10 5212 24 10 * 10 5212 24 90 * 10 5212 25 10 * 11 * 19 5212 25 90 * 11 * 19 5801 21 00 * 10 5801 22 00 * 10 5801 23 00 * 10 5801 24 00 * 10 5801 25 00 * 10 5801 26 00 * 10 5803 10 00 * 10 ¬ ¬EN Official Journal of the European Communities L 188/172. 7. 98 ANNEX II Order No CN code Description of goods Quota period Quota volume Rate of duty (%) 09.0046 1605 40 00 Freshwater crayfish cooked with dill, frozen from 1 January to 31 December 3 000 tonnes 0